Ogden, J.
Appellant was indicted, tried and convicted, for playing cards, and was fined ten dollars, and has appealed to this court for a revision of the judgment entered up against him. The Attorney General moves to dismiss the case for the want of a sufficient recognizance, and under the authority of the oft repeated decisions of this court, we are bound to declare the recognizance in this case fatally defective. The recognizance is not in accordwitb the requisition of the statute, because the defendant and securities are bound in one joint recognizance, when the statute *651apparently requires that principal and securities should be separately recognized. But this recognizance is more especially defective because it does not state the name of the offense with which the defendant is charged, and it does not appear from the recognizance that the defendant is accused of any offense against the laws of this State. These defects render the recognizance wholly worthless and without any binding force; and as this court has repeatedly decided that a good and binding recognizance was necessary to give this court jurisdiction, it is ordered that this case be dismissed for the want of a proper recognizance.
Dismissed.